Citation Nr: 0312510	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for a face and neck rash with 
hypopigmentation since September 1, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran retired from active duty service in August 1996, 
after approximately 20 years of service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Because the veteran has disagreed with the initial rating 
assigned for his skin disability, the Board has characterized 
the issue as noted on the title page.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

In August 1998, the Board remanded this case for additional 
development.  Once the case was returned to the Board for 
further consideration, the Board conducted additional 
development in accordance with 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

In January 2003, pursuant to 38 C.F.R. § 19.9(a)(2), the 
Board conducted additional development and secured additional 
evidence.  On May 1, 2003, however, the U.S. Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) were invalid.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).   
Therefore, the Board may not consider this evidence without 
either remanding the matter to the RO for appropriate 
consideration, or securing a signed written waiver from the 
veteran.  A waiver is not currently of record.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the evidence of 
record and readjudicate the issue on 
appeal, to include consideration of the 
new skin regulations published at 67 
Fed.Reg. 49590-99 (July 31, 2002).  The 
RO should ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the 
appellant are accomplished.  38 U.S.C.A. 
§§ 5100, 5103, 5103A and  5107 (West 
2002).  This includes notification of the 
law, as well as compliance with the 
notice requirements as to what VA will do 
and what the appellant must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, to 
include additional VA examinations, that 
development must be accomplished.  The RO 
must provide the veteran with adequate 
reasons and bases for its determination.  

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish the 
appellant and his representative an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
provide written or other argument or 
evidence in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




